Citation Nr: 9908067	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 decision by the RO that denied 
an increased rating for PTSD, evaluated as 30 percent 
disabling.  In the interim since that denial, the RO decided 
several other matters.  See August 1994 rating decision 
(determining that no new and material evidence has been 
presented to reopen claims of service connection for multiple 
disabilities, claimed as due to herbicide exposure); and 
August 1998 rating decision (RO denied service connection for 
hypertension and heart disease.) 

In addition, the Board notes that, in November 1993, the 
veteran submitted a claim of entitlement to service 
connection for a "duodenal" ulcer.  In an October 1994 
decision, the RO denied service connection for a "stomach" 
ulcer, and in an August 1998 decision, determined that new 
and material evidence had not been submitted sufficient to 
reopen the claim of service connection for "stomach problems 
and ulcer."  However, a "duodenal" ulcer, as claimed by 
the veteran in November 1993, is not the same as a 
"stomach" ulcer, for which the RO has denied service 
connection.  See 38 C.F.R. § 4.110 (1998).  Thus, it appears 
that the RO has not adjudicated the claim of service 
connection for a duodenal ulcer in the first instance.  This 
matter is referred to the RO for appropriate action. 


REMAND

The veteran and his representative contend that the veteran 
is entitled to a rating in excess of 30 percent for PTSD.  
Particularly, the representative notes in a July 1998 VA Form 
646, that in January 1992, when the RO increased the 
veteran's rating for PTSD to 30 percent, the medical evidence 
considered by the RO indicated that the PTSD was "mild to 
moderate" (see October 1991 VA outpatient treatment 
records), whereas a December 1996 VA PTSD examination report 
characterized the veteran's PTSD as "moderate," thereby 
indicating a worsening of symptoms since 1991.  Moreover, a 
June 1998 statement from the veteran reflects his contention 
that his PTSD has "gotten much worse" and that he can no 
longer stand to work.  Also, VA outpatient treatment records, 
dated in July 1998 and February 1999, reflect that the 
veteran has manifested suicidal ideation on mental status 
examination, and that he quit his job due to longstanding 
problems in dealing with the public.  These recently reported 
difficulties suggest increased symptomatology beyond what was 
demonstrated at the December 1996 VA examination.  
Consequently, since the latest VA examination for 
compensation purposes was the December 1996 examination, and 
because of the allegation of worsening and suggestion of 
increased symptomatology in more recent clinical records, a 
remand for a new examination is warranted.  38 C.F.R. § 19.9 
(1998); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (Board 
denial of increased rating was vacated and remanded for new 
examination where the appellant complained of increased 
disability two years after his most recent compensation 
examination).

On remand, the examiner should, to the extent feasible, 
distinguish between the degree of disability occasioned by 
the veteran's service-connected PTSD and the disability 
caused by any non-service-connected disabilities which have 
been diagnosed in the past (if found on current examination), 
such as alcohol abuse, dysthymia, and a personality disorder.  
In this regard, the Board notes that a February 1993 VA 
examiner noted the difficulty in segregating the disability 
occasioned by these problems, and indicated that 
psychological testing might be helpful in order to determine 
the severity of each.  Such testing should be done on remand, 
if feasible.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Also, prior to the examination on remand, the RO should take 
reasonable steps to obtain certain medical reports that are 
mentioned in the record, but copies of which are not in the 
file, as indicated in the indented remand instruction 
paragraphs below.  38 C.F.R. § 3.159 (1998).

This case is REMANDED for the following actions:

1.  The RO should take reasonable steps 
to obtain the following medical 
evidence:  from the VA Medical Center in 
Mountain Home, Tennessee, copies of 
outpatient records of the veteran's 
treatment for mental disorder(s) dated 
from January 1993 to June 1993 
(indicated in January 11, 1993, VA 
outpatient treatment record and the 
veteran's November 1993 statement), from 
July 1994 to November 1994 (indicated on 
the March 16, 1994 VA outpatient 
treatment record and the veteran's July 
1994 statement), and from July 1997 to 
date (indicated on the July 1997 VA 
outpatient treatment record).  The RO 
should also take reasonable steps to 
obtain copies of the medical records of 
"Dr. Richardson" to the extent that 
such records reflect treatment for any 
mental disorder from June 1991 to date 
(indicated in the February 1993 VA PTSD 
examination report).  See 38 C.F.R. 
§ 3.159 (1998).  The RO should also 
contact the veteran and ask him to 
identify the private physician who 
treated him with Librium (mentioned in 
an October 15, 1991, VA outpatient 
treatment record), and take reasonable 
steps to obtain copies of records of 
such treatment provided from June 1991 
to present, if not already obtained.  
Id.  All materials obtained should be 
associated with the file. 

2.  Thereafter, the RO should schedule 
the veteran for mental status 
evaluations to determine the severity of 
his service-connected PTSD.  
Psychological testing should be 
accomplished.  The RO should provide the 
examiner(s) with the claims file and 
copies of the relevant rating criteria, 
as those criteria existed at the time 
the veteran submitted his claim in 
November 1992 (the "old rating 
criteria"), and as they currently exist 
("the new rating criteria").  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
The examiner(s) should review the claims 
file and all rating criteria, examine 
the veteran, and describe all PTSD 
symptomatology found, in terms that 
comport with both the old and the new 
criteria.  To the extent feasible, the 
examiner(s) should distinguish between 
the degree of disability occasioned by 
the veteran's service-connected PTSD, 
and the disability caused by non-
service-connected psychiatric 
disabilities, if any.  The examiner 
should comment on the effect PTSD has on 
the veteran's employability, as compared 
to the impact other disabilities have 
had on his employability, and state 
whether the veteran is unemployable due 
solely to PTSD.  The examiner should 
provide multi-axial diagnosis(es) in 
accordance with DSM-IV criteria, 
including a current GAF score, with an 
explanation of the score's meaning.  The 
examiner should state whether there 
would be any significant difference in 
the multi-axial diagnosis(es) if the 
DSM-III-R criteria were used, and, if 
so, provide the multi-axial 
diagnosis(es) under DSM-III-R.

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
rating for PTSD, evaluating his claim 
under 38 C.F.R. Part IV as it was at the 
time he filed his claim, and as amended 
during the pendency of his claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


